PER CURIAM:
On March 6, 2009, the bankruptcy court in this matter exercised its authority under 28 U.S.C. § 157(b) to enter an order approving the sale of a debtor’s property “free and clear” of interests and claims in the property, including easements held by Appellants. Four-and-a-half years later, Appellants filed a Rule 60(b) motion in the bankruptcy court requesting relief from that order. Appellants asked the bankruptcy court to acknowledge that the 2009 order did not, in fact, extinguish their easements. The bankruptcy court denied Appellants’ Rule 60(b) motion.
Appellants appealed the bankruptcy court’s order to the district court. They argued that the bankruptcy court erred on the merits of their motion and that it erred in failing to hold an evidentiary hearing prior to ruling on their motion. The district court, however, affirmed the bankruptcy court’s order and entered judgment against Appellants accordingly. Appellants requested a rehearing on their appeal, but the district court denied the motion. Appellants now appeal the district court’s judgment affirming the bankruptcy court’s order denying their Rule 60(b) motion without holding an evidentiary hearing. Appellants also appeal the district court’s order denying their motion for rehearing.
For the reasons expressed in the district court’s well-reasoned opinions below, we affirm the entry of final judgment against Appellants.
AFFIRMED.